DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, whether alone or in combination, does not expressly teach a plasma processing apparatus with a vacuum processing chamber, a gas supply means (which is interpreted as a gas supply), a sample stage, a planar dielectric member, an electric field supply path, a magnetic field generating coil disposed outside of the processing chamber, an infrared sensor disposed on an upper end of a support stage outside the planar member apart therefrom for receiving an infrared ray emitted from the planar member and for thereby detecting the temperature of the planar member, a first window member disposed between the planar member and the infrared sensor, and a second window spaced apart from the first window member but also between the planar member and the infrared sensor, the first and second members are made of the same material, and the second window member has a temperature that at a reception of the infrared ray having passed through the first and second window, the infrared sensor detects the temperature of the planar member, wherein the support stage (which is interpreted as a structure that supports the infrared sensor separate from other claimed structures) is constructed such that said infrared sensor is disposed on said support stage at a position located a distance from an upper surface of the magnetic field generating coil such that a magnetic flux density at said infrared sensor generated by the magnetic field generating coil is equal to or less than one-tenth of a magnetic flux density in the magnetic field generating coil.
Specifically, having the support structure that is separate from the magnetic field generating coil and the magnetic flux density limitation as claimed in this claimed plasma processing apparatus is not taught by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716